Title: To Benjamin Franklin from Ingenhousz, 12 June 1782
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear SirVienna in Austria Juin. 12th. 1782
I hope you have recieved in du time my last dated april 24 togeather with the Copy of a book in the German language. Mr. le Begue has the original frensh Manuscript in hands, but does not goe on with the printing of it.
I take the liberty of begging the favour to peruse with attention the inclosed lettre to mr. Samuel wharton, (of which a duplicate is joined to it to go by a different vessel for securities sake) and after you and your son have perused it, to put a cover over each with a propre direction and to send them both, but in different vessels, to philadelphia. You would oblige me very much if you would be so good as to recommend, in the cover, my intrest to Mr. Wharton. The perusal of the inclosed will furnish you an idea of my situation and particular intrest in mr. Wharton’s honesty, of which I Should very much like to have your opinion for my own tranquillity. I am sur you can not approove of his behaviour towards me. I am not rich enough to bear such a great loss, if mr. Wharton should proove to be a dishonest man, Which I can not believe, tho mr. Coffyn seems still to suspect him to be soo. I hope you will let me know that this letter is recieved and the two inclosed forwarded to mr Wharton, and that allso the former I did send with the book has been allready forwarded to philadelphia. This intelligence will make me more quiet.
If you had som american newspapers, which you doe not want, I should be Glad to have them. I could even send them back by the way of Count Mercy, to whom you may give any lettre or paquet you Should have a mind to Send me.

The Emperour does not seem to give up all hopes of seing you here as ministre on the ensuing general Congress; but nobody wishes more sincerely for such meeting as I. Let me hear from you weather our hopes are grounded, and weather Lord Shelburn and mr. Fox will declare you a free people. I hope you are content with my country men.
Mr. Le Begue informes me he has seen a lettre you wrote to me but not finish’d. But, pray, send it to me as it is, if you should not have time to finish it. Let me have some thing to tell from you to my Imperial Master, who often askes me news about you. Lettres delivred to Count Mercy will surely Come to hand.
I expect the new English Ministers will soon become as haughty as the former if succes attends the national armies, as this caracter is that of the whole nation.
Give my best Compliments to your son, and doe not entirely forget your old and faithfull friend.
J. Ingen Housz
to his Excellency Mr. Benj. Franklin minister plenipot. from the Congress to the Frensh Court.
 
Endorsed: June 12. 1782
